Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 6, 1995, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant pleaded guilty with full knowledge of the sentence he was to receive, he has no cause to complain on appeal that his sentence is harsh or excessive (see, People v Kazepis, 101 AD2d 816). In any event, the sentence is neither harsh nor excessive (see, People v Farrar, 52 NY2d 302).
*636The arguments raised in the defendant’s pro se brief involve matters which are dehors the record, and which may not be reviewed on direct appeal from the judgment of conviction (see, People v Neal, 205 AD2d 711).
Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.